Citation Nr: 0803440	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-37 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than October 19, 
1998, for a grant of service connection for lumbar disc 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1973 until March 
1976.  His DD Form 214 also indicates 2 years and 7 months 
and 9 days of prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran separated from active service in March 1976; 
he did not raise a claim of entitlement to service connection 
for a low back disability within one year of discharge.

2. In a July 12, 1996, rating decision, the veteran's claim 
of entitlement to service connection for a low back 
disability was denied.  

3.  On September 30, 1999, the veteran's request to reopen a 
claim of entitlement to service connection for a low back 
disability was received by the RO.

4.  Testimony received from the veteran at a Board hearing on 
October 19, 1998, was construed as an informal claim of 
entitlement to service connection for a low back disability.

5.  No communication or medical record following July 12, 
1996, and prior to October 19, 1998, may be interpreted as an 
informal claim of entitlement to service connection for a low 
back disability.


CONCLUSION OF LAW

The criteria for an effective date prior to October 19, 1998, 
for the award of service connection for a low back disability 
have not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran is challenging the initial effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at a 
November 2007 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the foregoing reasons, it is found that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is service-connected for degenerative disc 
disease of the lumbar spine.  The effective date of that 
award is October 19, 1998.  The veteran contends that he is 
entitled to an earlier effective date.  

Historically, the veteran first raised a claim of entitlement 
to service connection for a low back disability in February 
1995.  That claim was denied by the RO in August 1995.  

The veteran did not submit a notice of disagreement in 
response to the August 1995 denial.  Rather, he simply made a 
new request for service connection in April 1996.  Such claim 
was denied by the RO in July 1996.  Although the veteran was 
sent correspondence referencing the requirements of new and 
material evidence, the July 1996 rating action considered the 
merits of the claim, because the one-year period for finality 
of the previous decision had not yet elapsed.  In any event, 
the veteran did not appeal the July 1996 decision and it 
became final.  See 38 U.S.C.A. § 7105.  

On October 19, 1998, the veteran provided testimony at a 
Board hearing on an unrelated waiver of overpayment issue .  
At that time, the veteran expressed his desire to seek 
service connection for a low back disability.  

On September 30, 1999, the veteran submitted a written claim 
indicating that he was seeking service connection for a low 
back disability.  

In March 2000, the veteran's request for service connection 
was denied on the basis that new and material evidence had 
not been presented to reopen the previously denied claim.  
The veteran initiated an appeal as to that determination by 
submitting a notice of disagreement in March 2000.  Later 
that month a statement of the case was issued.  The veteran 
then perfected his appeal with the submission of a VA Form 9, 
received in May 2000.  

The matter came before the Board in May 2001.  At that time, 
it was concluded that new and material evidence had not been 
received to reopen the claim, and his request was denied.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2003 
Order, the Court vacated the May 2001 Board decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion to Remand and to 
Stay Proceedings (Joint Motion).  In October 2003, the Board 
in turn remanded the matter to the RO for additional 
development.  Ultimately, the matter returned to the Board in 
January 2005, at which time service connection was awarded 
for a low back disability.  

In a February 2005 rating decision, the RO implemented the 
award of service connection.  The effective date assigned was 
October 19, 1998, the date of the veteran's hearing 
testimony, constituting an informal claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in March 1976.  It is not in dispute that he failed 
to submit a claim of entitlement to service connection for a 
low back disability within one year from his discharge.  
Therefore, assignment of an effective date back to the day 
following discharge is not possible. 

As discussed previously, a July 12, 1996, rating decision 
denied the veteran's service connection claim.  That decision 
is final.  See 38 U.S.C.A. § 7105.  The effect of that 
finality is to preclude an award of an effective date prior 
to that denial.  Moreover, the veteran has not raised a claim 
of clear and unmistakable error (CUE) such as to challenge 
the finality of that determination.  

Based on the foregoing, any effective date awarded in the 
present case must follow July 12, 1996.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's claim of entitlement to 
compensation for a low back disability on September 30, 1999.  
Again, hearing testimony received on October 19, 1998, was 
construed as an informal claim under 38 C.F.R. § 3.155, which 
provides that any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2007).

Again, the veteran's hearing testimony received on October 
19, 1998, is found to meet the requirements of an informal 
claim under 38 C.F.R. § 3.155.  The Board has reviewed the 
record and finds that no earlier communication serves as 
informal claim.  A January 1998 letter from the veteran 
states that he was requesting a hearing to appeal his service 
connection decision to the Board.  The Board notes that this 
statement cannot be considered a claim of service connection 
for a back disability, because the veteran, in that 
statement, did not identified the specific service connection 
benefit he was seeking.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's October 1998 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for a low back disability was filed 
earlier than October 19, 1998.  38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993). 

For the reasons set forth above, October 19, 1998, serves as 
the date of claim here.  Although the evidence of record does 
not reveal an exact date upon which the entitlement arose, 
the Board notes that such information is not required in 
order to conclude that the October 19, 1998, date selected by 
the RO is the earliest possible effective date.  The reason 
for this is that, if the entitlement arose prior to October 
19, 1998, then the date of claim would be the later of the 
two, and hence the correct effective date as provided by 38 
C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after October 19, 1998, would not 
entitle the veteran to an earlier effective date.

The Board acknowledges the veteran's November 2007 hearing 
testimony.  At that time, he appears to have contended that 
he filed a claim of service connection for his low back in 
1981.  This is not supported by the evidence of record and, 
in any event, the finality of a later July 1996 rating 
decision would control, eliminating any possible effective 
date prior to that time.

At his November 2007 hearing, the veteran also claimed not to 
have received notice of the RO denials in 1995 and 1996.  
However, in this regard, the Board points out that there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties. Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).   While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption of 
regularity.  For example, the claims file does not reflect 
that the United States Postal Service returned the notice 
letters as undeliverable.  As such, the Board presumes that 
the notice letters regarding the RO's rating decisions in 
1995 and 1996 were sent to the veteran, at his then current 
address of record, and were received by him.  Moreover, 
during an October 1998 Board hearing, the veteran testified, 
in essence, of having received notice of the denials in 1995 
and 1996.

In sum, the presently assigned effective date of October 19, 
1998, is appropriate and there is no basis for an award of 
service connection for lumbar disc disease prior to that 
date.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an effective date earlier than October 19, 
1998, for a grant of service connection for lumbar disc 
disease is denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


